Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 3/22/2031.  Currently, claims 1-20 are pending.

Claim Objections
Claims 6-7, 13-14, 20 are objected to because of the following informalities:
In claim 6, lines 2-4; claim 13, lines 2-3; claim 20, lines 4-5, the claimed limitation “a global logical model from … containing instructions on how endpoints connected to a network fabric” should be changed to “the global logical model from … containing the instructions on how the endpoints connected to the network fabric”.
In claim 7, line 4; claim 14, line 3; claim 20, line 8, the claimed limitation “a subset of instructions” should be changed to “the subset of instructions”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 9-12 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the at least some L3out fields” in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Similarly, claims 3-5, 9-12, line 1, and 16-19, line 2, contain similar lack of antecedent basis, as discussed in claim 2 above.

Allowable Subject Matter
Claims 1, 8 and 15 are allowed.
Claims 2-7, 9-14 and 16-20 would be allowable the objections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record, alone or in any combination, discloses or fairly suggests at least, among other limitations, “convert at least a portion of Layer 3 out (L3out) content having a first format into a predefined common format; compare at least a portion of the converted L3out content with at least a portion of content of a local logical model and at least a portion of content of a software model to yield a result; when the result indicates an internal subnet has been leaked by a border network device, validate that a table has a next hop for the internal subnet that identifies the .

Response to Arguments
Applicant's amendments filed 3/22/2021 overcome the rejections under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), set forth in the previous Office action, the 112 rejections to claims 1-20 are withdrawn. However, there are new claim objections and 112 rejections with the newly submitted amendments, is made in this office action, refer to the claim objections and the 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, rejections above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2454